Citation Nr: 0425123	
Decision Date: 09/13/04    Archive Date: 09/16/04

DOCKET NO.  98-19 717A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating greater than 10 
percent prior to June 3, 1999 for service-connected 
residuals, left elbow fracture.

2.  Entitlement to an increased rating greater than 20 
percent from June 3, 1999 for service-connected residuals, 
left elbow fracture.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel


INTRODUCTION

The appellant had active military service from September 1960 
until September 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which assigned a 10 percent disability 
evaluation for the appellant's service-connected residuals, 
left elbow fracture effective from April 15, 1998, or the 
date of his claim for increase.  However, in February 2000, 
an additional increased rating was granted, so the 
appellant's service-connected residuals, left elbow fracture 
is currently evaluated as 20 percent disabling effective from 
June 3, 1999.  AB v. Brown, 6 Vet. App. 35 (1993).

The appellant requested a hearing in this case, which was 
conducted by the undersigned Veterans Law Judge in September 
2001.


FINDINGS OF FACT

1.  The appellant's service-connected residuals, left elbow 
fracture is manifested by subjective complaints of pain and 
stiffness, and difficulty grasping objects, limitation of 
motion, painful motion, functional loss, weakness, 
fatigability, effusion, tenderness to palpation, and chronic 
swelling.

2.  The appellant does not have ankylosis of the left elbow, 
flail joint, dislocation or subluxation of the left elbow, 
bony deformities, or nonunion /impairment of the ulna and 
radius.

CONCLUSIONS OF LAW

1.  The criteria for a schedular disability rating of 20 
percent, but no higher, prior to June 3, 1999 for residuals, 
left elbow fracture are satisfied.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, and 
4.71a, Diagnostic Codes 5010, 5205-5213 (2003).

2.  The criteria for a schedular disability rating of 30 
percent, but no higher, from June 3, 1999 for residuals, left 
elbow fracture are satisfied.  38 U.S.C.A § 1155 (West 2002); 
38 C.F.R. §§  4.1, 4.2, 4.3, 4.7, 4.40, 4.45, and 4.71a, 
Diagnostic Codes 5010, 5205-5213 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003), are 
applicable to the appellant's claim of entitlement to an 
increased rating greater than 10 percent prior to June 3, 
1999 and greater than 20 percent from June 3, 1999 for 
service-connected residuals, left elbow fracture.  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2003).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).

The record indicates that the appellant has been fully 
apprised of what evidence would be necessary to substantiate 
his claim, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
specific compliance with Quartuccio, the appellant was 
advised of the evidence which would substantiate his claim, 
and the responsibility for obtaining it, by letter dated in 
January 2002.  The letter informed the appellant what 
evidence and information VA would be obtaining as well as the 
evidence that the appellant needed to provide.  The letter 
explained that VA would make reasonable efforts to help him 
get evidence such as medical records, employment records, 
etc., but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.

The Board notes in passing that the August 1998 rating 
decision on appeal, the statement of the case (SOC), the 
supplemental statements of the case (SSOC's), and multiple 
supplemental correspondence, also adequately informed the 
appellant of the types of evidence needed to substantiate his 
claim.  The January 2002 VCAA letter also specifically 
addressed the legal requirements of an increased rating 
claim.  Therefore, the Department's duty to notify has been 
fully satisfied.  

With respect to the timing of the VCAA notification, the 
Board notes that the initial adjudication of the appellant's 
claim took place in August 1998, or prior to the January 2002 
VCAA notification letter.  Recent case law suggests that VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, No. 01-944, 2004 U.S. App. 
Vet. Claims LEXIS 370, at *20 (U.S. Vet. App. June 24, 2004).  
Although the timing of the VCAA notification in this case 
does not comply with the explicit requirements of Pelegrini, 
the Court did not address whether, and if so, how, the 
Secretary can properly cure a defect in the timing of the 
VCAA notice.  Furthermore, the Court left open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.

For example, the Court in Pelegrini found, on the one hand, 
that the failure to provide the notice until after a claimant 
has already received an initial unfavorable AOJ 
determination, i.e., a denial of the claim, would largely 
nullify the purpose of the notice and, as such, prejudice the 
claimant by forcing him or her to overcome an adverse 
decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Id. at *20.  
Conversely, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id. ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.")

The Court in Pelegrini appears to have left open the 
possibility of a notice error being found to be non-
prejudicial to a claimant - a contrary finding would require 
the Board to remand every case for the purpose of having the 
AOJ provide a pre-initial adjudication notice.  Furthermore, 
providing such a notice would mandate all prior adjudications 
be vacated, as well as nullifying the notice of disagreement 
and substantive appeal that were filed by the appellant to 
perfect the appeal to the Board.  Such interpretation of 
section 5103(a) is incompatible with the best interests of 
the appellant, as it would result in a substantial delay in 
readjudicating his claim.  Therefore, consistent with the 
requirements of the VCAA, the appellant was afforded the 
opportunity to submit information and evidence in support of 
his claim.  Thus, all due process concerns have been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (2003) (harmless error).

The VCAA notification letter is also legally sufficient.  See 
Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), Nos. 02-7007, -7008, -
7009, -7010 (Fed. Cir. September 22, 2003); Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  The Federal 
Circuit has held that 38 C.F.R. §§ 3.159(b)(1) 
and 19.9(a)(2)(ii) are invalid to the extent they provide a 
claimant "not less than 30 days" to respond to a VCAA 
notification letter because the regulations are contrary to 
38 U.S.C.A. § 5103(b), which provides a claimant one year to 
submit evidence.  However, the statute was recently amended 
to permit VA to adjudicate a claim within one-year of receipt 
of the claim.  Veterans Benefits Act of 2003, Pub. L. No. 
108-183, 117 Stat. 2651 (Dec. 16, 2003).  Therefore, the 
claimant was notified properly of his statutory rights.

With respect to VA's duty to assist the appellant, the RO 
requested and obtained the appellant's service medical and 
personnel records from the National Personnel Records Center 
(NPRC).  The record also includes VA examination records, VA 
medical records, Travel Board hearing transcript, and the 
appellant's own contentions.  Accordingly, VA has no 
outstanding duty to assist the appellant in obtaining any 
additional information or evidence.  At every stage of the 
process, the appellant was informed of the information needed 
to substantiate his claim, and VA has obtained all evidence 
identified by the appellant.  The Board finds that all 
indicated medical records have been obtained and the 
appellant has not referenced any outstanding records or 
information that he wanted VA to obtain.

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a) (2003).  Generally, reexaminations are 
required if it is likely that a disability has improved, if 
the evidence indicates that there has been a material change 
in a disability, or if the current rating may be incorrect.  
Id.

The appellant in this case was afforded several VA 
examinations with respect to the issue on appeal.  A VA 
reexamination is not necessary because, as discussed below, 
there exists sufficient medical evidence to decide the 
appellant's claim.

Thus, the record indicates that VA has done everything 
reasonably possible to assist the appellant.  In the 
circumstances of this case, additional efforts to assist him 
in accordance with the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.


II.  Evaluation of the Appellant's Service-Connected Left 
Elbow Disability Prior to June 3, 1999

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the 
appellant's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (2003).  For a claim for an 
increased rating, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

It is also necessary to evaluate the disability from the 
point of view of the appellant working or seeking work, 
38 C.F.R. § 4.2 (2003), and to resolve any reasonable doubt 
regarding the extent of the disability in the appellant's 
favor.  38 C.F.R. § 4.3 (2003).  If there is a question as to 
which evaluation to apply to the appellant's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2003).

Prior to June 3, 1999, the appellant's service-connected 
residuals, left elbow fracture was evaluated pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Furthermore, 
Diagnostic Code 5010 indicates that arthritis, due to trauma, 
must be rated as degenerative arthritis under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  Diagnostic Code 5003 then 
further directs that degenerative arthritis shall be rated on 
the basis of limitation of motion for the specific joint 
involved.  See Codes 5200, et. seq.  Therefore, the 
appellant's left elbow disability is actually evaluated under 
38 C.F.R. § 4.71a, Diagnostic Codes 5205-5213.

When, however, the limitation of motion for the specific 
joint involved is noncompensable under the appropriate 
diagnostic code, a rating of 10 percent is nevertheless 
applied for a major joint affected by limitation of motion.  
See Diagnostic Code 5003.  For the purpose of rating 
disability from arthritis, the elbow is considered a major 
joint.  38 C.F.R. § 4.45(f) (2003).  Accordingly, in the 
absence of a compensable limitation of motion, the 
appellant's left elbow disability was evaluated as 10 percent 
disabling prior to June 3, 1999.

With respect to the propriety of the assignment of the 
aforementioned 10 percent disability evaluation prior to June 
3, 1999, the appellant contends that his left elbow 
disability increased in severity and thus he is entitled to 
an increased disability rating for such condition.  
Specifically, the appellant contends that his left elbow 
disability is manifested by pain, difficulty grasping 
objects, and a sensation of numbness and tingling.  The 
evidence of record shows that the appellant is right-handed, 
so impairment of his left elbow is rated as impairment of a 
major joint, minor upper extremity.  Furthermore, Diagnostic 
Codes 5205 through 5213 rate impairment of the elbow.

Normal range of motion of the elbow is: extension to 0 
degrees, flexion to 145 degrees, forearm supination to 85 
degrees, and forearm pronation to 80 degrees.  38 C.F.R. 
§ 4.71, Plate I.  The only evidence of record which addresses 
the severity of the appellant's left elbow disability prior 
to June 3, 1999 consists of VA medical records dated from 
June 1997 to July 1998 and the appellant's own contentions.  
For example, pertinent VA medical records dated in July 1998 
show that the appellant's range of motion for his left elbow 
and forearm includes extension to 10 degrees, flexion to 100 
degrees, pronation to 90 degrees, and supination to 60 
degrees.  The appellant's VA medical records also show 
decreased left elbow strength, i.e. 4/5, tenderness to 
palpation, effusion, and painful motion at the extremes.  
Accordingly, the appellant has 10 degrees of impairment of 
extension and 45 degrees of impairment of flexion of his left 
elbow/forearm.  Therefore, although the appellant's 10 
degrees of limitation of extension was non-compensable under 
the applicable rating codes, the appellant was nevertheless 
awarded an increased disability evaluation of 10 percent 
based upon his limitation of flexion to 100 degrees.  
38 C.F.R. § 4.71a, Diagnostic Codes 5206, 5207 (2003).

Pursuant to Diagnostic Codes 5206, 5207, 5208, and 5213, 
increased ratings of 20, 30, 40, and 50 percent are 
available, predicated upon the relative degree of limitation 
of motion of the appellant's left elbow/forearm.  For 
example, an increased rating of 20 percent is warranted where 
the evidence shows limitation of flexion of the forearm to 90 
degrees and/or limitation of extension of the forearm to 75 
degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5206, 5207 
(2003).  Under Diagnostic Code 5213, an increased rating of 
20 percent is warranted for loss of bone and/or limitation of 
pronation beyond the last quarter of arc.  As previously 
discussed, the July 1998 VA medical records show that the 
appellant's flexion was limited to 100 degrees and his 
extension was limited to 10 degrees.  Therefore, the 
appellant is not entitled to an increased rating under 
Diagnostic Codes 5206, 5207, 5208, or 5213.

The Board additionally notes the evidence does not show nor 
does the appellant contend that his left elbow disability is 
manifested by flail joint, impairment of either his radius or 
ulna, or ankylosis.  Ankylosis is "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(citations omitted).  Therefore, an increased rating for the 
appellant's left elbow disability is similarly not warranted 
under 38 C.F.R. § 4.71a, Diagnostic Code 5205, 5209-5213 
(2003).

At this point, the Board must also consider whether an 
increased rating greater than 10 percent prior to June 3, 
1999, is warranted on the basis of functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In DeLuca, it was held that 
diagnostic codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  Functional loss contemplates the inability of the 
body to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40 (2003).  A part that becomes painful on use 
must be regarded as seriously disabled.  Id.; see also 
DeLuca.  As regards the joints, factors to be evaluated 
include more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.

As previously indicated, the appellant contends that he has 
painful motion of the left elbow and difficulty grasping 
objects.  Furthermore, the July 1998 VA medical records show 
that the appellant has decreased left elbow strength, i.e. 
4/5, tenderness to palpation, effusion, and painful motion at 
the extremes.  Therefore, although the appellant's range of 
motion findings for his left elbow warrant only a 10 percent 
disability evaluation, the Board finds that due consideration 
of any and all functional loss, weakness, and instability 
mandates a finding that the appellant's left elbow disability 
more nearly approximates the requirements for a 20 percent 
disability evaluation for his service-connected residuals, 
left elbow fracture.  38 C.F.R. § 4.7 (2003).  As such, the 
Board resolves any reasonable doubt as to the severity of the 
appellant's left elbow disability in his favor and awards a 
20 percent disability evaluation prior to June 3, 1999, but 
no higher.  38 C.F.R. §§ 3.102, 4.3 (2003).

As previously discussed, an increased rating greater than 20 
percent is not warranted in this case in the absence of 
limitation of flexion to 90 degrees, limitation of extension 
to 75 degrees, ankylosis of the left elbow, or 
nonunion/impairment of the radius or ulna.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5205-5213 (2003).


III.  Evaluation of the Appellant's Service-Connected Left 
Elbow Disability From June 3, 1999

The evidence with respect to the propriety of an increased 
rating greater than 20 percent from June 3, 1999 for service-
connected residuals, left elbow fracture includes multiple VA 
examination records, VA outpatient medical records, Travel 
Board hearing transcript, and the appellant's own 
contentions.  The Board has thoroughly reviewed all of the 
aforementioned evidence, but shall focus on the appellant's 
March 2004 VA examination records as they are dispositive of 
his increased rating claim.

The appellant's VA examination records dated in March 2004 
show subjective complaints of swelling, pain, stiffness, 
difficulty lifting and bending, and the use of a brace.  The 
March 2004 VA examiner's objective findings included chronic 
swelling, tenderness to palpation, weakness, tiredness, and 
fatigue, extension limited to 10 degrees, and "active 
flexion to 60 degrees".  The examiner also specifically 
indicated the absence of flail joint, no nonunion, no 
dislocation or subluxation, and no bony deformities.

The Board initially notes that the appellant testified that 
he is right-handed.  See Travel Board Hearing Transcript at 
9, September 2001.  Moreover, pursuant to Diagnostic Code 
5206, a 20 percent evaluation is warranted for flexion of a 
minor extremity limited to 70 degrees, and a 30 percent 
evaluation is warranted for flexion of a minor extremity 
limited to 55 degrees.  As indicated above, the March 2004 VA 
examination records show that the appellant's range of motion 
for his left elbow included "active flexion to 60 degrees".  
Accordingly, the appellant's limitation of flexion to 60 
degrees falls directly between the requirements for his 
currently assigned 20 percent disability evaluation, which 
requires limitation of flexion to 70 degrees, and the 
requirements for a 30 percent disability evaluation, which 
mandates limitation of flexion to 55 degrees.  38 C.F.R. 
§ 4.71a Diagnostic Code 5206 (2003).  

The Board finds that, upon consideration of the appellant's 
aforementioned functional loss, painful motion, fatigability, 
and weakness, as indicated by the March 2004 VA examiner, an 
increased rating of 30 percent is warranted in this case from 
June 3, 1999.  38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The Board additionally 
recognizes that, although the appellant's March 2004 VA 
examination records show limitation of flexion to 60 degrees 
rather than the requisite 55 degrees, any reasonable doubt 
has been resolved in favor of the appellant and the 
appellant's left elbow disability more nearly approximates 
the requirements for a 30 percent disability evaluation.  
38 C.F.R. §§ 3.102, 4.3, 4.7 (2003).

The Board additionally notes that an increased rating greater 
than 30 percent is not warranted in this case.  As previously 
discussed, the March 2004 VA examination records show no 
ankylosis of the left elbow, limitation of flexion to 60 
degrees, no flail joint, and no impairment/nonunion of the 
radius and ulna.  38 C.F.R. § 4.71a Diagnostic Codes 5205, 
5206, 5209, 5210 (2003).  Accordingly, the appellant is 
awarded an increased rating of 30 percent from June 3, 1999, 
but no higher.


ORDER

Entitlement to an increased rating of 20 percent, but no 
higher, is granted prior to June 3, 1999, for service-
connected residuals, left elbow fracture.

Entitlement to an increased rating of 30 percent, but no 
higher, is granted from June 3, 1999, for service-connected 
residuals, left elbow fracture.


	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



